Citation Nr: 0844523	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of right shoulder injury with arthritis with 
trapezius muscle tenderness, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of right shoulder injury with decreased sensation 
of right upper extremity, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1997 to May 
2000.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Thereafter, the veteran's file was 
transferred to the RO in Winston-Salem, North Carolina.

In a May 2002 rating decision, the Winston-Salem RO granted 
service connection for residuals of right shoulder injury 
with trapezius muscle tenderness, assigning a 0 percent 
rating under 38 C.F.R. § 4.73, Diagnostic Code 5301, 
effective from May 13, 2000; and granted service connection 
for residuals of right shoulder injury with decreased 
sensation of right upper extremity, assigning a 20 percent 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8513, 
effective from May 13, 2000.

In its April 2005 rating decision, the Cleveland RO granted 
an increased rating for residuals of right shoulder injury 
with arthritis and decreased sensation of right upper 
extremity, assigning a 30 percent rating under 38 C.F.R. § 
4.124a, Diagnostic Code 8513, effective from November 15, 
2004.

In a May 2006 rating decision, the Winston-Salem RO 
identified clear and unmistakable error (CUE) in the April 
2005 rating decision, because a 30 percent evaluation may not 
be assigned under Diagnostic Code 8513 for a major extremity, 
and because the veteran should have been assigned a separate 
evaluation for her right shoulder arthritis under 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Consequently, in its May 2006 rating decision, the Winston-
Salem RO assigned the following ratings: (1) 0 percent under 
38 C.F.R. § 4.73, Diagnostic Code 5301, for residuals of 
right shoulder injury with trapezius muscle tenderness, 
effective from May 13, 2000 to September 3, 2004; (2) 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for 
residuals of right shoulder injury with arthritis with 
trapezius muscle tenderness, effective from September 3, 
2004; and (3) 20 percent under 38 C.F.R. § 4.124a, Diagnostic 
Code 8513, for residuals of right shoulder injury with 
decreased sensation of right upper extremity, effective from 
May 13, 2000.  As this May 2006 rating decision does not 
represent a total grant of benefits sought on appeal, the 
veteran's claims for increase remain before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran's residuals of right shoulder injury with 
arthritis with trapezius muscle tenderness are manifested by 
persistent pain.  There is no clinical evidence that this 
disability has resulted in any incapacitating episodes, at 
least moderately severe impairment of function of the right 
shoulder, ankylosis of scapulohumeral articulation, 
limitation of motion of the right arm at least at shoulder 
level, or any other impairment of the humerus, clavicle, or 
scapula.

2.  The competent medical evidence of record demonstrates 
that the veteran's residuals of right shoulder injury with 
decreased sensation of right upper extremity are manifested 
by symptoms productive of no more than mild incomplete 
paralysis of the right upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of right shoulder injury with arthritis 
with trapezius muscle tenderness have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of right shoulder injury with decreased 
sensation of right upper extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.124a, Diagnostic Code 8513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
her claims, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a December 2004 letter, issued prior to the 
decision on appeal, and in a March 2007 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for increased 
ratings, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  Both letters advised the veteran to 
submit evidence from medical providers, statements from 
others who could describe their observations of her 
disability level, and her own statements describing the 
symptoms, frequency, severity, and additional disablement 
caused by her disabilities.  Both letters also informed the 
veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
symptoms have on her employment and daily life, and provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
May 2006 Statement of the Case provided relevant rating 
criteria for evaluating her disabilities.  The case was last 
adjudicated in November 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA 
treatment records and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by reporting for VA 
examinations and responding to notices.  Thus, she was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, her current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the veteran 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran first contends that she is entitled to a higher 
evaluation for her residuals of right shoulder injury with 
arthritis with trapezius muscle tenderness.  From September 
3, 2004, this disability has been rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
which pertains to degenerative arthritis.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion: a 10 percent rating is warranted for X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups; and a 20 percent rating is warranted for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The aforementioned 10 and 20 percent ratings 
based on X-ray findings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).

The veteran also contends that she is entitled to a higher 
evaluation for her residuals of right shoulder injury with 
decreased sensation of right upper extremity.  From May 13, 
2000, this disability has been rated as 20 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8513, which 
pertains to paralysis of all radicular groups.

The medical evidence of record reflects that the veteran is 
right-handed; therefore, her service-connected disability of 
right upper extremity involves her major upper extremity.  
Under Diagnostic Code 8513, for the major upper extremity: a 
20 percent rating is warranted for mild incomplete paralysis; 
a 40 percent rating is warranted for moderate incomplete 
paralysis; a 70 percent rating is warranted for severe 
incomplete paralysis; and a 90 percent rating is warranted 
for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8513 (2008).  A note in the Rating Schedule pertaining to 
"Diseases of the Peripheral Nerves" provides that the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function which is substantially less than that which results 
from complete paralysis of these nerve groups, whether the 
loss is due to the varied level of the nerve lesion or to 
partial nerve regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a (2008).

Turning to the evidence, a September 2004 VA treatment record 
shows that the veteran complained of ongoing pain in her 
right shoulder.  Later in September 2004, it was noted that 
the results of a VA X-ray showed the presence of early 
arthritis in the veteran's right shoulder.

An October 2004 VA treatment record shows that the veteran 
presented with right shoulder pain.  It was noted that the 
veteran's September 2004 right shoulder X-ray showed minimal 
arthritic changes in the acromioclavicular (AC) joint.  It 
was also noted that she had normal movement of her right arm, 
albeit limitation due to pain at times.  The veteran reported 
that her right shoulder pain increased as the day went by, 
and also increased with certain activities.  She also 
complained of a burning sensation in her right lower forearm 
along with some tingling of her right thumb and first two 
fingers, but this was noted to be occasional and did not 
limit her ability to perform her household or schooling 
responsibilities.  A transcutaneous nerve stimulation (TNS) 
unit was prescribed for her right shoulder pain.

Later in October 2004, a VA treatment record reflects that 
the veteran complained of right shoulder pain and numbness of 
the right fourth and fifth fingers.  It was noted that her 
symptoms were aggravated with writing.  Upon examination, no 
muscle atrophy was found to be present.  The veteran had a 
tender right shoulder and a tender rotator cuff tendon on 
palpation.  She had increased pain with right shoulder 
external rotation as well as tenderness on palpation of the 
right elbow along the ulnar nerve.  In terms of muscle 
strength, her right shoulder was limited by pain (4/5), and 
her right elbow and wrist flexion and extension were limited 
by elbow pain.  Deep tendon reflexes were 2/2 and 
symmetrical.  The veteran was assessed with right shoulder 
myofascial pain, right ulnar neuropathic pain, and possible 
rotator cuff tendinitis.

The veteran underwent a VA joints examination in December 
2004.  It was noted that, over the years, the veteran had had 
persistent pain in her right shoulder with soreness and 
tenderness.  At present, the right shoulder was more painful 
with use, and repetitive use did bother it.  It was noted 
that the veteran had not had any surgery done.  There had 
been no recurrent subluxation, no constitutional symptoms, 
and no other specific flare-ups noted or identified.  The 
veteran was currently taking medication for pain and 
arthritis.  She was able to perform normal daily activity and 
could work.  Physical examination of the right shoulder 
showed a little bit of tenderness to soreness anteriorly and 
a little bit more posteriorly than over the shoulder.  There 
was no swelling, deformity, atrophy, or instability noted.  
The veteran could abduct and flex to 180 degrees, and she had 
internal rotation and external rotation to 90 degrees with 
pain over the last 20 to 30 degrees of motion.  This was 
repeated multiple times without change in pain, soreness, 
tenderness, or fatigability.  It was noted that she had 
excellent strength in her rotator cuff muscles.  Accompanying 
X-rays showed early arthritis in her right shoulder.  The 
veteran was diagnosed with residual injury, right shoulder, 
with arthritis.

A March 2005 VA treatment record reflects that the veteran 
had experienced right neck and shoulder paresthesias almost 
daily for the past two to three days.  Her past medical 
history included trapezius muscle spasm and tenderness of 
rhomboids, and also included intermittent radiculopathy in 
the right arm, noted as probably due to her being right-
handed and having muscle spasms (with pain once weekly).  It 
was noted that she had right shoulder pain when stretching to 
flex her neck.  Examination of the right shoulder revealed 
full passive range of motion and spasm of right upper 
trapezius with lowering arm from full abduction.  Her right 
shoulder was nontender over the deltoid but tender over the 
trapezius, with trigger point tenderness at the right upper 
medial trapezius next to C5-C6 and tender over the rhomboids.  
Neurological examination revealed intact deep tendon reflexes 
in the biceps bilaterally, and sensation was intact in all 
limbs.  Her right elbow was tender over the ulnar groove and 
pollicis abductus tendon.  The veteran was assessed with 
myofascial pain of the right shoulder girdle.  She was also 
assessed with right ulnar nerve neuropathy, probably due to 
minor repetitive trauma.

A July 2005 VA treatment record notes that there had been no 
change in the veteran's myofascial pain of the right shoulder 
girdle, as it was still constant, but it was noted to be 
bearable and the veteran was able to function well with pain 
medication.  It was noted that flexion of her neck caused 
pain in the right scapula (noted to be mild) as well as pain 
in her right elbow.  Examination of the right shoulder 
revealed full passive range of motion, with no crepitus, and 
the results of a drop arm test and empty beer can test were 
negative.  She had full flexion to 180 degrees in her right 
shoulder.  It was noted that she had paresthesias to her 
right lateral three fingers and lateral wrist.  Neurological 
examination revealed that abduction of 
grips/triceps/biceps/shoulder was 5/5 bilaterally, and 
sensation was intact in both arms to light touch.  The 
veteran was assessed with myofascial pain of the right 
shoulder girdle.  She was also assessed with right ulnar 
nerve neuropathy, which was noted to be stable.  An 
accompanying X-ray of the right shoulder yielded normal 
results.

A March 2006 VA treatment record reflects that the veteran 
presented with a two-month history of right shoulder pain 
that had been worse in the prior two weeks.  She reported 
that her right lower arm and wrist felt mildly swollen.  It 
was noted that she had a tender right trapezius.  Examination 
of the right shoulder revealed full passive range of motion 
and good internal rotation, with no crepitus, though it was 
noted that there was some restriction of flexion and 
abduction due to neck and trapezius pain.  The results of 
drop arm, impingement, supraspinatus, and infraspinatus tests 
were all negative.  The veteran was assessed with right 
trapezius and periscapular myofascial pain.

An April 2006 VA treatment record reflects that the veteran 
presented with chronic right shoulder girdle pain with 
radiation into the right arm.  It was noted that, over the 
years, the right shoulder and trapezius had always been 
tight.   Stretching the area was found to help temporarily.  
At present, the veteran's pain was located in the right upper 
trapezius area with radiation into the right scapula, down 
the posterior of the right arm, along the radial forearm, and 
into the right hand at the thumb and index finger including 
the webspace.  Examination revealed slight elevation of the 
right shoulder girdle in stance with forward head.  There was 
good excursion of the bilateral scapulae to all ranges of arm 
movement.  The veteran had right upper trapezius pain 
whenever her right arm reached 90 degrees and beyond.  
Sensation was intact, but generally decreased in the distal 
right upper extremity, yet not in a dermatomal or peripheral 
nerve pattern.  Reflexes were +3 throughout and equal 
bilaterally.  Motor was at full power but antalgic in the 
right upper extremity, with good muscle tone and bulk, and no 
atrophy.  Palpation was positive for severe pain and 
myofascial bands in the right scalenes with duplication of 
the radiating pattern of her pain.  There was secondary pain 
in the right scalene muscle, upper trapezius, and rhomboids.  
She was assessed with fairly classic chronic myofascial pain 
of the right scalene muscles causing compensatory dysfunction 
in the upper trapezius, scalene muscle, and peri-scapular 
musculature.

One week later, in April 2006, the veteran sought acupuncture 
treatment for her chronic neck and right shoulder pain due to 
scalene myofascial pain.  It was noted that she had continued 
tension in the right upper trapezius and scalenes with 
tenderness to palpation.

The veteran underwent a VA joints examination in November 
2007.  It was noted that the veteran was taking non-steroidal 
anti-inflammatory drugs, and also did exercises and used 
heat, for her shoulder pain.  She was also on medication for 
tingling and numbness of the right upper extremity, which was 
noted to be worse on some days and fine on other days.  She 
reported pain, weakness, and "giving way" in her right 
shoulder joint.  However, it was noted that her right 
shoulder condition did not affect the motion of one or more 
joints, and she did not have any flare-ups of joint disease.  
Physical examination revealed that no weight-bearing joint 
was affected.  There was no evidence of abnormal weight 
bearing, loss of a bone or part of a bone, or recurrent 
shoulder dislocations.  The veteran was noted to be in no 
acute distress.  There was mild crepitus noted on the right 
shoulder, as well as pain anteriorly and on top of the right 
shoulder.  There was no subluxation or swelling.  Range of 
motion of the right shoulder measured 160 degrees of forward 
flexion/abduction with pain along the right trapezius muscle 
causing muscle spasms.  Holding the right arm up also caused 
tingling and numbness along the ulnar nerve and into the 
right little and ring fingers.  External and internal 
rotation measured 90 degrees.  Her range of motion was 
active, passive, and fatiguing, with no decrease in range of 
motion but an increase in the radiculopathy.  After fatiguing 
the veteran, it was noted that she had difficulty holding 
onto objects.  An accompanying X-ray of the right shoulder 
yielded normal results.  The veteran was diagnosed with 
chronic right shoulder strain with right radiculopathy.  It 
was noted that she did have difficulty carrying her 
schoolbooks as well as lifting items.  Gross muscle 
examination was normal, except for muscle spasms noted over 
the right trapezius muscle with range of motion of the spine.  
Muscle strength was normal.  Gross sensory examination was 
normal to the upper bilateral extremities, with all 
peripheral nerve reflexes found to be normal.  There was no 
muscle atrophy or abnormal muscle tone or bulk found to be 
present.  It was noted that the function of a joint was 
affected by the nerve disorder.  The veteran was diagnosed 
with right ulnar radiculopathy.  It was noted that she did 
have difficulty carrying her schoolbooks and sometimes with 
writing.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's residuals of right shoulder 
injury with arthritis with trapezius muscle tenderness are 
appropriately evaluated as 10 percent disabling.  The 
objective findings of record do not reflect evidence of any 
incapacitating episodes, so a higher rating under Diagnostic 
Code 5003 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).

The Board has considered the application of 38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2008), which pertains to the function 
of Muscle Group I, comprised of the external muscles of the 
shoulder girdle: (1) trapezius, (2) levator scapulae, and (3) 
serratus magnus.  Under Diagnostic Code 5301, for upward 
rotation of scapula and elevation of arm above shoulder 
level: a 10 percent rating is warranted for moderate 
impairment of function of the dominant shoulder; a 30 percent 
rating is warranted for moderately severe impairment of 
function of the dominant shoulder; and a 40 percent rating is 
warranted for severe impairment of function of the dominant 
shoulder.  38 C.F.R. § 4.73, Diagnostic Code 5301 (2008).  
However, the objective findings of record do not reflect 
evidence of at least moderately severe impairment of function 
of the right shoulder.  Therefore, the Board finds that the 
veteran's residuals of right shoulder injury with arthritis 
with trapezius muscle tenderness have been adequately 
evaluated by the 10 percent rating assigned under Diagnostic 
Code 5003, and a higher rating under Diagnostic Code 5301 is 
not warranted.

The Board has considered other potentially applicable 
diagnostic codes pertaining to the shoulder.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200-5203 (2008).  However, the 
objective findings of record do not reflect evidence of 
ankylosis of scapulohumeral articulation (Diagnostic Code 
5200), limitation of motion of the right arm at least at 
shoulder level (Diagnostic Code 5201), or any other 
impairment of the humerus, clavicle, or scapula (Diagnostic 
Codes 5202 and 5203).  Therefore, Diagnostic Codes 5200-5203 
do not apply.

Even considering the veteran's subjective complaints of pain 
in her right shoulder, the medical evidence of record does 
not support any additional limitation of motion or functional 
loss in response to repetitive motion that would support an 
evaluation in excess of the 10 percent presently assigned.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's residuals of right shoulder 
injury with decreased sensation of right upper extremity are 
appropriately evaluated as 20 percent disabling.  The 
objective findings of record do not reflect evidence of 
symptoms productive of more than mild incomplete paralysis of 
the right upper extremity, so a higher rating under 
Diagnostic Code 8513 is not warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2008).

The Board has considered whether the veteran's disabilities 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the veteran's disability levels 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, her disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.

In summary, the record does not show persistent symptoms that 
more nearly approximate the criteria for an evaluation higher 
than 10 percent for residuals of right shoulder injury with 
arthritis with trapezius muscle tenderness, or for an 
evaluation higher than 20 percent for residuals of right 
shoulder injury with decreased sensation of right upper 
extremity, at any time during the course of the claims.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased disability rating for residuals 
of right shoulder injury with arthritis with trapezius muscle 
tenderness, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased disability rating for residuals 
of right shoulder injury with decreased sensation of right 
upper extremity, currently evaluated as 20 percent disabling, 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


